Citation Nr: 0930868	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1941 to 
October 1945. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO, inter alia, 
granted a 10 percent rating for bilateral sensorineural 
hearing loss.  In May 2006, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating; he 
also disagreed with the combined rating assigned in his case.  
In September 2007, a statement of the case (SOC) was issued 
regarding the rating assigned for hearing loss, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2007.  

In November 2008, the RO issued a supplemental SOC (SSOC) 
addressing the rating assigned for hearing loss as well as 
the Veteran's entitlement to a higher combined rating based 
on the combination of currently assigned ratings.  The SSOC 
noted that the combined rating issue was not addressed in the 
previous SOC and that, if the Veteran was not satisfied with 
the explanation regarding that issue, he should complete a VA 
Form 9.  The Veteran did not submit a VA Form 9 or otherwise 
perfect his appeal as to the combined rating issue. 

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the issue on appeal have been accomplished.  

2.  Pertinent to the claim for increase, audiometric testing 
in February 2006 revealed no worse than Level V hearing in 
the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A March 2006 letter also provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The May 2006 
rating decision reflects the initial adjudication of the 
claim after issuance of these letters.

Post-rating, a September 2007 SOC included the pertinent 
rating criteria for evaluating hearing loss.  An October 2008 
letter from the RO explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the impact of the condition and 
symptoms on employment and daily life as well as specific 
test results, such as audiometric tests for hearing loss, in 
determining the disability rating.  The October 2008 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain 
that would be relevant to establishing entitlement to 
increased compensation.  The Board finds that the October 
2008 letter, read together with the September 2007 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  After issuance of the above-
described notice, and opportunity for the Veteran to respond, 
the November 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a February 2006 
VA audiological evaluation.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his son-in-law and 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes the Veteran's representative suggestion that the 
Veteran be afforded another VA examination, as his last 
audiological evaluation was performed in 2006.  However, that 
report includes sufficient test results to assess the 
severity of the Veteran's hearing loss in light of applicable 
rating criteria, and there is simply no allegation or 
evidence indicating that the Veteran's hearing loss has 
worsened since the February 2006.  As such, further VA 
audiological evaluation is not necessary in this appeal.  See 
38 C.F.R. § 3.327 (2008).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns 
of hearing impairment are addressed in 38 C.F.R. § 4.86 
(2008).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In this appeal, the Veteran filed a claim for increased 
rating on December 9, 2005; hence, the period for 
consideration is from that date to the present.  However, 
considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating higher than 
10 percent for the Veteran's bilateral sensorineural hearing 
loss is not warranted at any point pertinent to the claim for 
increase.

Initially, the Board notes that, when he filed his claim for 
increase, the Veteran submitted the report of a June 2005 
private audiological evaluation.  However, that report 
contains only graphical results of audiological testing, with 
no transcription of the results; hence, VA may not consider 
the report as evidence for evaluation purposes.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data). 

On February 2006 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
55
55
60
65
LEFT
55
55
60
65

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 76 percent in the left ear.  The 
audiologist stated the results showed bilateral moderately-
severe sensorineural hearing loss. 

Based on application of the reported findings to Table VI, 
the February 2006 audiometric testing revealed Level V 
hearing in the right ear and Level IV hearing in the left 
ear.  Application of these findings to Table VII corresponds 
to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The results of the February 2006 audiological evaluation 
reveal an exceptional pattern of hearing loss in each ear, as 
the pure tone thresholds at each of the relevant frequencies 
were all 55 Hz or greater.  Application of these findings to 
Table VIa results in a designation of Level IV hearing in 
each ear.  

Hence, pertinent to the current claim for increase, 
audiometric testing has revealed no worse than Level V 
hearing in the right ear and Level IV hearing in the left 
ear.  As noted above, these findings warrant a 10 percent 
rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that the February 2006 
VA audiological evaluation report did not include any 
findings or comment as to the functional effects of the 
Veteran's bilateral sensorineural hearing loss.  While such 
factors would be relevant to a claim for a higher rating on 
an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. 
App. 447 (2007)), here, neither the Veteran nor his 
representative have asserted the Veteran's entitlement to an 
extra-schedular rating for bilateral loss, and such is not 
otherwise raised by the evidence of record.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of 
findings as to functional effects does not render the 
audiological evaluation report inadequate for rating 
purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bilateral 
sensorineural hearing loss, pursuant to Hart, and that the 
claim for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, given the 
mechanical method of deriving schedular ratings for hearing 
loss, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 54-56 (1990). 


ORDER

A rating in excess of 10 percent for bilateral sensorineural 
hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


